Citation Nr: 0928498	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-13 771	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1973, 
and from April 1974 to April 1977.  He served in Vietnam from 
June 1971 to April 1972.

By rating action of September 2000, the RO denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.  The 
veteran was notified of that determination by letter the same 
month, but he did not appeal.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for PTSD.  

In August 2005, the Veteran testified at a hearing before a 
decision review officer at the RO.

By decisions of August 2007 and August 2008, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of September 2000; the appellant was notified of that 
determination by letter the same month, but he did not 
initiate an appeal.

3.  Additional evidence received since the September 2000 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 rating action denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2008).

2.  The evidence received since the RO's September 2000 
rating action denial is not new and material, and the 
criteria for reopening the claim for service connection for 
PTSD are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the appellant has not 
presented new and material evidence to reopen the current 
claim for service connection for PTSD, it does not appear 
that the duty to assist provisions of the VCAA are applicable 
with respect to that issue on appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

May 2003 pre-rating and August 2007 and November 2008 post-
rating RO letters informed the Veteran and his representative 
of the VA's responsibilities to notify and assist him in his 
claim, including the fact that new and material evidence was 
required to reopen the claim for service connection for PTSD, 
as well as what the evidence had to show to establish 
entitlement to the underlying claim for service connection.  
The RO also explained the type of evidence needed to 
establish each element.  Thereafter, the Veteran and his 
representative were afforded opportunities to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, the latter 2007 and 2008 RO letters provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them, and further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2003, 2007, and 2008 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the appellant 
both prior and subsequent to the August 2003 rating action on 
appeal.  However, the Board finds that the delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice was not prejudicial to 
the appellant because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided, as 
reflected in the January 2008 and March 2009 Supplemental 
Statements of the Case.  Hence, the Board finds that any 
failure on the part of the VA in not completely fulfilling 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2007).  
      
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between a veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining to the disability).  In this case, the 
veteran's service status is not at issue, and the RO afforded 
him proper notice pertaining to the degree of disability and 
effective date information in an April 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, including service and 
post-service VA medical records up to 2007.  A transcript of 
the veteran's August 2005 RO hearing testimony has been 
associated with the claims folder and considered in 
adjudicating this claim.  In March 2002, an official of the 
Womack Army Medical Center stated that that facility had no 
records pertaining to the Veteran.  In August 2007, an 
official of the Social Security Administration stated that 
that agency had no records pertaining to the Veteran, as he 
did not file for disability benefits.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
short, the Board is aware of no circumstances that would put 
the VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim for service connection for PTSD.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  The record also 
presents no basis to further develop the record to create any 
additional evidence for consideration in connection with the 
matter on appeal.  
  
Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2008); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2008). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a claimant engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a claimant have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (18 October 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If the VA determines that a claimant engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence, and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the alleged stressor is not combat 
related, then the claimant's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown,        10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. 
at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The appellant's claim for service connection for PTSD has 
been previously considered and denied.  By rating action of 
September 2000, the RO denied the claim for service 
connection on the grounds that new and material evidence had 
not been submitted to reopen the claim, inasmuch as the 
evidence only continued to show that the Veteran did not have 
evidence of combat service, a verified stressor, or a current 
valid diagnosis of PTSD.  The evidence then considered 
included the service medical records for both periods of 
active service, which were completely negative for 
complaints, findings, or diagnoses of PTSD.  The Veteran was 
psychiatrically normal on May 1973 examination for separation 
from the first period of active service, as well as on 
January 1974 examination for entry into the second period of 
active service (at which time he specifically denied a 
history of frequent trouble sleeping, depression, excessive 
worry, and nervous trouble of any sort), and on April 1977 
examination for separation from the second period of active 
service.  His service personnel and administrative records 
reflected a military occupational specialty as a 
communications center specialist during service in Vietnam, 
and no award of any combat-related citation.

Post service, on July 1994 VA psychiatric examination, the 
Veteran stated that his duties in Vietnam did not require him 
to be in much direct contact with the enemy.  After 
examination, the physician noted that the Veteran had a 
history of minimal combat exposure and some exposure to dead 
bodies and rocket attacks in Vietnam, and some definite 
symptoms of PTSD, but opined that he did not meet the full 
criteria for a diagnosis of PTSD.  The diagnoses were PTSD 
traits and history of alcohol dependence.  The diagnoses on 
March 2000 VA outpatient social work evaluation were 
adjustment disorder with depressed mood; rule-out PTSD; rule-
out cyclothymia; and alcohol dependence in early remission.

The appellant was notified of the September 2000 rating 
action by letter the same month, but he did not initiate an 
appeal.  As such, that rating action is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.    38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The current application to reopen the claim was filed in 
March 2003.  With respect to attempts to reopen previously-
denied claims, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection, or raise a reasonable 
possibility of substantiating the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the September 2000 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior September 2000 denial constitutes new 
and material evidence to reopen the claim for service 
connection for PTSD, in that there remains no evidence to 
show that the appellant has evidence of combat service, a 
verified or verifiable stressor, or a current valid diagnosis 
of PTSD.    

The additional pertinent medical evidence added to the record 
since the final September 2000 rating action includes 
numerous VA outpatient records from 2001 to 2007 that contain 
various assessments and diagnoses including PTSD that appear 
to be based solely on the veteran's own report of his 
military history and self-described PTSD symptoms.  The Board 
finds that those notations do not indicate a valid diagnosis 
of PTSD conforming to 38 C.F.R. § 4.125 that was arrived at 
after review of the veteran's military and medical history, 
his service medical and personnel and post-service medical 
records, consideration of his claimed inservice stressors, 
and comprehensive psychiatric examination and psychometric 
testing of the Veteran.

In August 2001, a VA psychiatrist noted that the Veteran had 
not had much combat experience in Vietnam, and that the 
precipitant for the development of his panic symptoms 
occurred post service at work.  The impression was panic 
disorder with agoraphobia.

On August 2003 VA examination, a clinical neuropsychologist 
reviewed the claims folder, and after current psychometric 
testing and examination of the Veteran, diagnosed a mood 
disorder; a generalized anxiety disorder by history; panic 
attacks with agoraphobia by history; claustrophobia by 
history; PTSD by history; and alcohol abuse by history.  The 
examiner noted that the Veteran had had several significant 
post-service traumas, and opined that it was unlikely that 
his current level of dysfunction had much to do with his 
military service.  He commented that it was difficult to lay 
much of the veteran's current problems on his experiences in 
Vietnam, noting that his reported inservice injuries were 
clearly not combat-related, and that the significant current 
turmoil in his life did not seem likely to be a reflection of 
PTSD.  Rather, he opined that the Veteran appeared to have a 
mood disorder with some characteristics of cyclothymia, and 
suggestions of a paranoid personality disorder with an 
obsession about somatic functions, as well as a tendency to 
exaggerate certain symptoms which may have been prompted out 
of economic need.  

In February 2004, a VA psychologist noted that the Veteran 
was being treated for PTSD that had been assessed in 2003 
based on the veteran's own report of his military history and 
claimed stressors.   
  
The other evidence added to the record consists of duplicates 
of previously-received service records, and the statements 
and testimony of the appellant and his representative to the 
effect that he witnessed dead bodies in body bags, and came 
under rocket and artillery fire in Vietnam.  To the extent 
that such assertions and testimony are reiterations of 
previously-advanced contentions, the Board finds that such 
evidence does not, by definition, constitute new and material 
evidence to reopen the claim.  At the August 2005 RO hearing, 
the Veteran testified that he was not claiming combat 
experiences in Vietnam as the source of his PTSD, and that 
his military duties did not involve day-to-day combat 
operations.    

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
September 2000 rating action is either cumulative or 
redundant of evidence previously of record, or does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence still does not show evidence of combat service, a 
verified or verifiable stressor, or a current valid diagnosis 
of PTSD.  With respect to his claimed stressors, the Veteran 
has not furnished evidence with enough specificity to be 
subject to verification.  His reports of attacks and 
witnessing deaths remain too general to attempt to verify, 
without specific dates, places, and names.  In the absence of 
such factual and medical evidence, service connection for 
PTSD may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
September 2000 RO denial constitutes new and material 
evidence to reopen the claim for service connection for PTSD.  
As such, the September 2000 rating action remains final, and 
the appeal must be denied.  As the appellant has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


